Citation Nr: 1639492	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a service-connected left knee disability.

2.  Entitlement to an increased rating for a service-connected left knee disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a service-connected right knee disability, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran had active service from August 2003 to October 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 RO decision that reduced the disability rating for the Veteran's service-connected left tibial tubercle fragmentation, left knee ACL tear; Osgood-Schlatter disease (internal derangement of left knee with chondromalacia patella) from 20 to 10 percent, with the rating reduction effective July 1, 2012. 

This case also comes to the Board on appeal from a November 2008 rating decision that denied an increase in a 10 percent rating for a service-connected right knee disability.  In February 2009, a notice of disagreement was received from the Veteran as to this issue.

In February 2015, the Board remanded this case for additional evidentiary development, and for a statement of the case as to the right knee disability.

While this case was on remand, the RO issued a statement of the case in June 2015 as to the right knee disability and the Veteran perfected her appeal as to this issue in June 2015.

The issues of entitlement to increased ratings for service-connected left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The 20 percent rating for the Veteran's left knee disability was in effect for more than five years at the time of the rating reduction.

2.  The 20 percent rating for the service-connected left knee disability was reduced without observation of regulatory requirements.
CONCLUSION OF LAW

The April 2012 rating reduction from 20 percent to 10 percent for a service-connected left knee disability was void ab initio, and the criteria for restoration of the 20 percent rating effective July 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to restoration of the 20 percent rating for the left knee disability.

Procedural History

The RO initially granted service connection for a left knee disability in a June 2004 rating decision, with a 20 percent rating effective October 23, 2003.  In a June 2011 rating decision, the RO proposed reducing the rating from 20 to 10 percent and in an April 2012 rating decision, effectuated this reduction, effective July 1, 2012.  

In a June 2012 notice of disagreement, the Veteran contended that her left knee disability had not improved, and submitted additional medical evidence.  She said she could not work or stand for long periods of time due to severe pain, locking and swelling of her knees.  In a September 2012 statement of the case, the RO characterized the issue on appeal as evaluation of the service-connected left knee disability.  In an October 2012 VA Form 9, the Veteran said her condition was worse since the last examination, and that she could only work a part-time job because of her bilateral knee condition.  Thus the issues of entitlement to restoration of the 20 percent rating and entitlement to an increased rating for the Veteran's left knee disability are on appeal before the Board.

Rating Reduction

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Governing law provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014). 

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The procedural framework set forth in 38 C.F.R. § 3.105 (e) governing rating reductions is required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if VA does not receive additional evidence within that period, it will take final rating action and reduce the award effective the last day of the month following 60 days from the date of notice to the beneficiary of the proposed reduction.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105 (i).

After a review of all of the evidence of record, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have been met.

In any rating reduction case, particularly those such as this one where the rating has been in effect for more than five years, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  38 C.F.R. § 3.344 (a).  In Brown v. Brown, 5 Vet. App. 413, 420-21 (1993), the U.S. Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of "material improvement" in the condition must be made to sustain a reduction action.  Brown, supra; see also Faust v. West, 13 Vet. App. 342 (2000).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

Pursuant to 38 C.F.R. §  3.344 (a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following:  review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete, the examination must be as full and complete as the examination upon which the original award was based, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest, and where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months). 

The Veteran's left knee disability has been rated under Diagnostic Code 5257.  Under this code, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Service connection and a 20 percent rating were initially established for the left knee disability based on the Veteran's service treatment records and reports of  December 2003 VA examinations and a May 2004 VA medical opinion.  

Service treatment records include an August 2003 report of an entrance physical standards board (EPSBD), which shows that the Veteran had a stable left knee, with range of motion from 0-130 degrees, and negative effusion, positive tenderness and prominence of tibial tubercle.  An X-ray study showed tibial tubercle fragmentation consistent with Osgood-Schlatter disease.  The Veteran separated from service in October 2003.

On VA general medical examination in December 2003, the examiner noted the Veteran's prior diagnosis of Osgood-Schlatter disease.  The Veteran complained of heat in the left knee with stiffness of the left leg.  On examination, gait was normal, and there was left knee pain.  There was no swelling, effusion, or muscular atrophy but there was tenderness in the left knee.  The diagnosis was Osgood-Schlatter disease of the left knee, by records, and degenerative joint disease of the left knee.

On VA joints examination in December 2003, the examiner noted that the claims file was not available, but some service treatment records were reviewed.  On examination, active range of motion was from 0 to 130 degrees with pain at or beyond 90 degrees of flexion.  After repetitive motion there was increased limitation in joint function due to lack of endurance and pain.  She had difficulty performing repetitive knee flexions with weight bearing.  There was mild swelling and tenderness over the left tibial tubercle.  There was slight swelling over the left knee, but no evidence of effusion.  There was medial joint line tenderness, and slight tenderness on the undersurface of the medial patella, with positive patellar grinding test.  There was a slight limp on the left lower extremity; she tended to favor weight-bearing on the right side.  Medial and lateral collateral ligaments were intact with no instability.  With regard to the anterior and posterior cruciate ligaments, anterior drawer and Lachman tests were positive.  With regard to the medial and lateral meniscus, the McMurray test was negative.  The X-ray studies in the service treatment records were noted.  A magnetic resonance imaging (MRI) of the left knee was performed in December 2003 and showed increased signal intensity noted within the anterior cruciate ligament (ACL) which appeared to be swollen in favor of intrasubstance versus partial ligament tear.  The diagnoses were left knee Osgood-Schlatter disease, confirmed by X-ray studies, and left knee ACL tear, confirmed by MRI. 

In a May 2004 VA medical opinion, the examiner indicated that the claims file was reviewed, and opined that the Veteran had Osgood-Schlatter disease as shown on X-ray study and physical examination, which was likely secondary to excessive pull of the left quadriceps muscle to stabilize the knee, which was deficient of ACL due to a partial tear.  The diagnosis was Osgood-Schlatter disease and left ACL tear.

During the years following the initial grant of service connection for the left knee disability, the Veteran filed for increased ratings on multiple occasions, including her most recent claim in 2010.  She underwent a VA compensation examination of her left knee disability in June 2005, at which time range of motion of the left knee was from 0 to 110 degrees, with painful motion in the last 5 degrees of motion, and functional loss due to pain following repetitive use.  There was anterior instability of the left knee joint with a positive anterior drawer test and Lachman sign, and tenderness to palpation.  The left knee joint was stable mediolaterally and posteriorly, and unstable anteriorly with pain following repetitive use.  

In a January 2006 rating decision, the RO confirmed and continued the 20 percent rating for the left knee disability.

On VA examination in September 2006, the Veteran complained of instability and giving way of the left knee, with locking and fatigability.  Range of motion of the left knee was from 0 to 140 degrees, with pain in the last 20 degrees of flexion and in the last 10 degrees of extension.  There was buckling in the left knee and limping from the left knee.  There was instability anteriorly and posteriorly in the left knee with a positive Lachman test.  McMurray's test was negative.  She was unable to do repetitive squatting due to pain.  The pertinent diagnoses were left tibial tubercle fragmentation, left ACL tear, and Osgood-Schlatter condition in the left knee.

On VA examination in September 2008, the Veteran complained of left knee pain, weakness, instability, and locking.  She used a knee brace.  On examination of the left knee, collateral ligaments were intact, and anterior and posterior drawer test was negative.  The knee joint was stable on stress test.  Range of motion was from 0 to 125 degrees with pain starting at 110 degrees.  After repetitive motion, the pain was increased, and range of motion was reduced by 10 degrees.  An MRI scan was done of the right knee, but not the left knee.  The diagnosis was internal derangement of both knee joints with chondromalacia patella, and no evidence of Osgood-Schlatter disease or fragmentation of the tibial tuberosity on X-ray study. 

Although the RO proposed a rating reduction after this examination, in a March 2009 rating decision, the RO confirmed and continued the 20 percent rating for the left knee disability, finding that sustained improvement had not been established.  Reexamination was planned.

 On VA examination in August 2010, the examiner noted that the claims file was reviewed.  The Veteran complained of left knee pain, weakness, instability, and lack of endurance.  She stated that her pain was severe, and that her bilateral knee condition made it difficult to stand for longer than 20 minutes.  It was noted on examination that there was no edema, effusion, instability, redness, heat, abnormal movement, deformity, malalignment, drainage or weakness of the bilateral knees. There was tenderness and guarding of movement of both knees.  The medial and collateral ligaments of the knees were assessed using varus and vagus stress of the knees, and she had pain with these tests.  There was no laxity noted on examination. The anterior and posterior cruciate ligaments of the bilateral knees were assessed using the posterior drawer test as well as Lachman's test, and these tests were positive for pain in both knees, but none showed any laxity in the bilateral knees. The medial and lateral menisci of the bilateral knees were checked using McMurray's test, and this test was positive.  An X-ray study of the left knee showed findings most compatible with old injury with a corticated ossific density seen along the anterior tibial tubercle, patella alta as well as mild lateral patellar tilt and patellar shift, and small effusion within the suprapatellar bursa, and a probable benign lesion within the proximal tibia as noted above measuring 8 mm.  The diagnosis was patellofemoral pain syndrome of the bilateral knees.

The RO reduced the rating for the left knee disability in its April 2012 rating decision based primarily on the results of the August 2010 VA examination.

The Board has reviewed the record and finds that the reduction in the disability rating for the service-connected left knee disability was legally improper.  There is nothing in the evidence of record to show that the RO considered the provisions of 38 C.F.R. §  3.344 when it reduced the Veteran's left knee disability rating in April 2012. 

The reduction was based on a single examination, inasmuch as there was no mention of any examination other than that conducted in August 2010.  Leaving aside the question of whether the clinical evidence of record at the time of the RO's April 2012 rating decision clearly indicated material improvement in the Veteran's service-connected left knee disability, including improvement under the ordinary conditions of life, the Board notes that the RO failed to address this question.  The 2010 examination was also not as full and complete as the examination upon which the original award was based.  It appears that the initial 20 percent rating was assigned primarily based on the MRI findings showing a tear of the left ACL, while a MRI was not performed in conjunction with the August 2010 VA examination.  

Moreover, the provisions of 38 C.F.R. § 3.344 were not set forth or addressed in a September 2012 statement of the case.  Failure to consider and apply the provisions of 38 C.F.R. §  3.344, if applicable, renders a rating decision void ab initio. Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343 (a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, supra. 

Because the RO failed to apply the applicable provisions of 38 C.F.R. §  3.344 in its reduction of the evaluation for the service-connected left knee disability disorder from 20 percent to 10 percent, the Board finds that the April 2012 rating decision as to this issue is void ab initio as it was not in accordance with the applicable criteria, and, therefore, the Board has no legal option but to restore the 20 percent schedular evaluation for the left knee disability.  38 C.F.R. §  3.344 (a), (c).  It might be argued that the Veteran's service-connected left knee disability had in fact improved materially, and that the reduction was therefore factually accurate in terms of the degree of disability she experienced.  However, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations...." Dofflemyer at 282. 

Restoration of a 20 percent rating for the service-connected left knee disability, effective July 1, 2012, is granted, subject to the laws and regulations governing the payment of VA compensation.


ORDER

Entitlement to restoration of a 20 percent rating for a left knee disability is granted.


REMAND

A review of the record reveals that the Veteran is not only requesting restoration of the prior 20 percent rating for her left knee disability, but also a rating higher than 20 percent for this disability, i.e., an increased rating.  She has also appealed for an increased rating for the service-connected right knee disability, currently evaluated as 10 percent disabling.

The Board previously remanded this case in February 2015, for a VA examination of the knee disabilities and for updated VA medical records. VA examinations of the knees were conducted in April and May 2015, but these VA examinations were inadequate pursuant to the holding in a recent case.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In that case, the United States Court of Appeals for Veterans Claims (Court)  required a pain assessment in an examination in order for the orthopedic examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight-bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, both knee joints are damaged.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Id., see also 38 C.F.R. § 4.59.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records of treatment or evaluation of right and left knee disabilities, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected right and left knee disabilities.  The examiner should review the record in conjunction with the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knees.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion of each knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


